Title: From Thomas Jefferson to Elizabeth House Trist, 27 April 1806
From: Jefferson, Thomas
To: Trist, Elizabeth House


                        
                            Dear Madam
                            
                            Washington Apr. 27. 06.
                        
                        Your friendly letter of Mar. 1. was brought here by mr Jones. he was confined many days by sickness. he
                            called on me after he got out, but it being in the last days of Congress when every moment of my time is occupied I had
                            not an opportunity of seeing him a second time. I have seen nobody whose appearance indicates so desperate a state of
                            health. my daughter & her family are here with me and well. they will set out for Albemarle in 2 or 3 days, whither I
                            shall follow them to pass as many weeks in order to repose a little after the labors of the winter. Congress have had a
                            squally session. some strange phaenomena disturbed that harmony which has been hitherto unbroken among the Republicans.
                            however it furnished a comfortable proof of the steadiness & independence of the main body, which could not be led from
                            it’s principles, and it has compleated my conviction that ours is the most stable government in the world. we are trying
                            to lay the foundations of a long peace with Spain, in which your city is more interested than any other place. from
                            Albemarle I can give you no news, having nobody there now who writes to me. mr & mrs Gilmer go this spring to their
                            lands in the Southern part of the state, in which the title of the family is confirmed. we expect Colo. Monroe will return
                            to us next autumn. and I am looking to my final return there with more desire than to any other object in this world. it
                            is yet three years distant. this summer will entirely finish the house at Monticello & I am preparing an occasional
                            retreat in Bedford, where I expect to settle some of my grandchildren. I am happy to hear that your health & spirits
                            have returned, and that the family is comfortably situated. your friends here, & none more than myself take a
                            great interest in whatever concerns you. accept my affectionate salutations & assurances of constant attachment
                            and respect.
                        
                            Th: Jefferson
                            
                        
                    